 OTIS ELEVATOR COMPANY395OtisElevator CompanyandLocal 453, Interna-tionalUnion of Electrical Radio and MachineWorkers,AFL-CIO. Case 2-CA-11280March 15, 1968DECISION AND ORDERBy MEMBERS BROWN,JENKINS,AND ZAGORIAOn January 11, 1968, Trial Examiner William W.Kapell issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion. Thereafter, the General Counsel filed limitedexceptions to the Trial Examiner's Decision and theRespondent filed an answering brief in oppositionto the exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that Respondent, Otis Elevator Company,New York, New York, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe Trial Examiner's Recommended Order.the General Counsel on January 24,2 alleging viola-tions of Section 8(a)(1) and (5) of the Act by OtisElevator Company, hereafter referred to as theCompany or Respondent.The complaint alleges, in substance, that theCompany refused to furnish the Union certain rele-vant and necessary data or the opportunity to ex-amine such data to enable it to discuss andnegotiate the failure to grant a merit increase toemployee Howard Bogert. The Company, in itsanswer and by virtue of a stipulation entered into atthe hearing, denies only that it was obligated tofurnish the requested data or the opportunity to ex-amine such data.All parties were afforded full opportunity to beheard, to introduce relevant evidence, to presentoral argument, and to file briefs. General Counselargued orally at the -conclusion of the hearing, andhe and the Company filed briefs which have beenduly considered. Upon the entire record in thecase, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.COMMERCEAccording to the pleadings and stipulation en-tered into at the hearing, the Company, a corpora-tion organized under the laws of the State of NewJersey, at all times material herein, maintained anoffice, plant, and place of business in the City ofYonkers, State of New York, and other variousplaces of business in New York, New Jersey, andother States where it is engaged in the manufacture,repair, sale, and distribution of elevators and re-lated products. During the past year in the courseand conduct of its business operations, the Com-pany manufactured, sold, and distributed at itsYonkers plant products valued in excess of $1 mil-lion of which more than $50,000 worth was shippedfrom said plant in interstate commerce directly toStates other than New York. The Company admits,and I find, at all times material herein, that it hasbeen an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAMW. KAPELL, Trial Examiner: Thismatter, a proceeding under Section 10(b) of theNational Labor Relations Act, as amended, hereincalled the Act, was heard at New York, New York,on September 11, 1967,' with all parties participat-ing pursuant to due notice on a complaint issued byThe Company admits, and I find, that at all timesmaterial herein the Union has been a labor or-ganization within the meaning of Section 2(5) ofthe Act.'All dates hereafterrefer to the year 1967 unlessotherwise notedBased on charges filed onApril 14 and May 26, respectively, by Local453, International Union of Electrical Radio and Machine Workers,AFL-CIO, hereaftercalled the Union170 NLRB No. 59 396DECISIONSOF NATIONALIII.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAt all times material herein, the Union and theCompany have been parties to a collective-bargain-ing contract which,interalia,provided for aperiodic merit review procedure (article IX, section6) as follows:(a)Merit increases may be granted at anytime during the year, but the status of all em-ployees covered by this agreement will be for-mally reviewed by the Employer every six (6)months in the months of June and Decemberfor the purpose of granting salary increaseswhere merited. Merit increases resulting fromsuch review will be granted in the amount of5% for Salary Grades 1 through 5, and in theamount of 6% for Salary Grades 6 through 10.Any such increase will be granted within four(4) weeks from the end of the above months.This procedure was implemented by having eachsupervisor semiannually review the quality andquantity of work, personal performance, and ap-plied knowledge of the employees in his depart-ment, the results of which reviews were recordedon IBM cards. The cards were then arranged inorder, the highest-rated employee's card beingplaced on top followed by those with lower numeri-cal ratings. The supervisor then met and reviewedthe ratings recorded on the IBM cards with arepresentative of the Company's personnel depart-ment,and posted them on a chart containing thename of each employee, his labor grade, occupa-tion, date of last increase (indicating whether it waspromotional or merit), the result of his previousmerit rating,his present merit rating, the indicatedband position of his present merit rating, and hispresent salary. The Company then decided whichemployees could and would receive merit increasesfrom a specified sum allocated for this purpose.The supervisors were accorded broad latitude in as-sessingthemerit ratings of each employee, andtheir decisions were also affected by other con-siderations,which included the lack of sufficientfunds allocated to cover all merit increases of em-ployees favorably reviewed and the employee'sreceipt of a merit or promotional increase withinthe previous year. Any of these factors couldpreclude, but did not automatically bar, the grant-ing of ameritincrease to employees favorablyreviewed and rated.If an employee was dissatisfied with the results ofhismerit review, he had the right to discuss thematterwith his supervisor and the personnelmanagerpursuant to section 6(c) of title IX of thecollective-bargaining agreement.'Whenever thisprovision was invoked by an employee, the Com-This section provided(c) In the event that an employee is dissatisfied with the results of hismeritreview, and after full discussion of the issue with his Supervisor,LABOR RELATIONS BOARD?any reviewed his rating and explained why he wasnot granted an increase. Also, pursuant to an ac-cepted practice, the Union could conduct an inde-pendent investigation of the matter, including con-tacting both the supervisor involved and the per-sonneldepartment. On occasion, the Union, pur-suantto its investigation, was successful in convinc-ing the Company to grant increases to employees towhom they had been previously denied.B.The Date Concerning the Refusal of a MeritIncrease to Howard BogertIt is not disputed that as the result of the semian-nual review in December 1966 merit increases weregranted on January 23 to certain employees otherthan Howard Bogert. The Union, thereafter, con-ducted an investigation of the denial of a merit in-creaseto Bogert during which it was advised by thepersonnel department that Bogert was not grantedan increasebecause he had received a promotionalincreaseafter the June 1966 merit review but priorto the December 1966 merit review. According toGordon Shine, a company employee and also chair-man of the Union's salary unit, he approached Mr.Liptak, a representative of the Company's person-nel department, toward the end of January todiscussthe denial of a merit increase to Bogert.Shine requested that he be shown the results ofBogert's review in order to determine whetherBogert'srecent promotionalincrease wasthe realreasonfor denial of themeritincrease or whetherthere was some breakdown in the review itself, orsome failureon the part of Bogert that promptedthe denial of themerit increase.Liptak replied thatthe Company always had refused the right to seesuch information,and againrefused.ConclusionsThe General Counsel contends that the datasought herein by the Union is relevant to its bar-gainingduties,and that,absenta clear andunequivocal waiver by the Union of its right to ob-tainsuch data, the Company is obligatedto furnishit.Respondent takes theposition that it is notrequired to furnish such databecauseit is clearlyshown to be irrelevantand immaterial to the issueraised.It assertsthat none of the factorsappearingon Bogert's IBM card or the chart to whichsuch in-formation was posted are relevantor material to itsrefusal to grant Bogert a meritincrease,that theUnion already had been apprised of the reason forthe denial of his merit increase, and that it, ac-cordingly, had satisfied both its contractual andstatutory obligations in the matter.Concededly,Bogert's recent promotional in-crease did not automatically bar the granting of asuch employee may request to talk about the matter with the Person-nel Manager,or his representative OTIS ELEVATOR COMPANY397new merit increase to him; it was only one factor tobe considered in the matter. General Counselcogently argues that un employee's merit ratingcould be so exceptionally high as to outweigh anyother factor, and if made known to the Union,could provide a strong argument in an attempt toconvince the Company to make an adjustment inthe matter. Admittedly, there were instances whenthe Company, upon the intercession of the Union,made adjustments after denying a merit increase.Conversely, if the merit rating was very low, andmade known to the Union, the Union could con-ceivably be dissuaded from pursuing the matterfurther and thereby avoid unnecessary negotiations.It is now well established that a union is chargedwith the statutory duty of representing employeesin the bargaining unit, and in the exercise of thatduty it has the right to information as to wages andsimilar matters which are relevant to, or reasonablynecessary to, the discharge of its bargaining obliga-tion.N.L.R.B. v. TruittManufacturing Company,351 U.S. 149;Fafnir Bearing Co. v. N.L.R.B.362F.2d 716, 721 (C.A.2).4 Information concerningmerit increases obviously affects wage rates and istherefore presumptively relevant to the Union'sbargaining duties.The Union therefore is notrequired to show its precise relevance of such infor-mationunlesseffectiveemployer rebuttal ispresented.Curtiss-Wright Corporation v. N.L.R.B.145 NLRB 152, enfd. 347 F.2d 61 (C.A. 3).5Ifind no merit in Respondent's contention thatthe information sought (the data appearing on theIBM card and chart) contained factors which werenot relevant or material in reaching the decisionnot to grant Bogert a merit increase. These factors,as well as Bogert's promotional increase, which ap-parently was the controlling one, affected the deter-mination to deny him a merit increase. Accordingto the Company it would seem that only the con-trolling factor was relevant and material. I do notaccept so narrow a construction of the applicablelaw. All the factors affecting the determination ofBogert's merit increase were potentially relevant inresolving his merit increase. I therefore find andconclude that the Company's failure to comply withthe Union's request violated Section 8(a)(5) and(1) of the Act. To hold otherwise would empoweran employer to decide what he regarded as con-trolling or crucial data, and then limit his obligationto provide requested information to that extentonly.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-'The GeneralCounsel raised the point and argued that silencein the col-lective-bargaining agreement did not constitute a relinquishment of theUnion's statutory right to the requested information,The Timken RollerBearing CovN L R B,325 F 2d 746, 751 (C A 6), cert denied 376 U S971 The Company,however, apparentlydefends onlyon the ground of theions set forth in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, andcommerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.Upon the basis of the foregoing findings of factand upon the entire record in the case, I make thefollowing:CONCLUSIONS OF LAW1.The Company is an employer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By refusing to furnish the Union with therequested data concerning the denial of the meritincrease to Bogert, or the opportunity to examinesuch data, the Company refused to bargain with theUnion and thereby engaged in unfair labor prac-tices affecting commerce with the meaning of Sec-tion 8(a)(5) and Section 2(6) and (7) of the Act.4.By the foregoing conduct, the Company hasinterferedwith, restrained, and coerced its em-ployees in the exercise of the rights guaranteed inSection 7 of the Act, and is thereby engaged in un-fair labor practices within the meaning of Section8(a)(1) of the Act.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices,Ishall recommend that itcease and desist therefrom and take certain affir-mative action designed to effectuate the policies ofthe Act,including the furnishing of certain informa-tion to the Union,found relevant and necessaryherein to administer its bargaining obligations. Ifind further for the reasons stated intheCurtiss-Wrightcase,supra,andGoodyearAerospace Cor-poration,157 NLRB 496,that the furnishing of therequested data or the opportunity to inspect suchdata is sufficient to remedy the unfair labor prac-tices,and that the posting of the usual notice ofnotification to all employees will serve no usefulpurpose.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law, and upon the entire record,it is recommended that Otis Elevator Company, itsofficers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing, upon request, to furnish Local453, International Union of Electrical Radio andirrelevancyand immateriality of the requested data'Nor is thatbargaining obligationrestrictedto negotiationand execu-tion of collective-bargaining agreements, it encompassespostcontractualobligations as wellN L R B v C & C Plywood Corp, 385 U S 421 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDMachineWorkers,AFL-CIO,withHoward'Bogert'sor any other employee's IBM card andchart containing the ratings and other informationused by the Company in granting merit increases toits employees,or the opportunity to, examine suchdata,when the denial of such increases isquestionedby the Union.(b) In any like or related manner interferingwith, restraining,or coercing its employees in theexercise of rights guaranteed in Section 7 of theAct.B In the event that this RecommendedOrder is adopted by the Board,this provision shall be modifiedto read "Notifysaid RegionalDirector, in2.Take the following affirmative action neces-sary to effectuate the policies of the Act:(a)Upon request furnish the above-namedUnion with the aforesaid data or the opportunity toinspect such data.(b)Notify the Regional Director for Region 2, inwriting, within 20 days from the date of the receiptof this Decision, what steps it has taken to complyherewith.6writing, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "